Exhibit 10.3

 

CONFIDENTIAL

 

 

 

 

 

 

 

 

EQUITY PLEDGE AGREEMENT

 

 

AMONG

 

 

GUANGZHOU YUZHI MDT INFO TECH LTD.

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) Co, LTD.

AND

THE LOCAL COMPANIES LISTED IN APPENDIX I

 

 

 

 

 

 

 

 

AUGUST 5, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EQUITY PLEDGE AGREEMENT

 

This EQUITY PLEDGE AGREEMENT (hereinafter, this "AGREEMENT") is entered into in
the People's Republic of China (hereinafter, "PRC") as of AUGUST 5, 2015 by and
among the following Parties:

 

(7) THE COMPANIES LISTED IN APPENDIX I

 

(The above Parties hereinafter each referred to as a "PARTY" individually, and
collectively, the "PARTIES". Among them, WENBIN YANG and PING LI hereinafter
referred to as an "INDIVIDUAL PLEDGOR" individually, and collectively, the
"INDIVIDUAL PLEDGORS"; the Individual Pledgor and YUZHI hereinafter referred to
as a "PLEDGOR" individually, and collectively, the "PLEDGORS"; YIGO hereinafter
referred to as a "PLEDGEE".)

 

WHEREAS:

 

(1) YUZHI is the enrolled shareholder of the companies listed in Appendix I.
Appendix I attached hereto, legally holding all or the majority equity of such
companies as of the execution date of this Agreement.

 

(2) As of the date of this Agreement, WENBIN YANG and PING LI are the enrolled
shareholders of YUZHI, legally holding all the equity in YUZHI, of which Wenbin
Yang holding 60% interest, Ping Li holding 40%.

 

(3) Pursuant to the Call Option Agreement dated as of AUGUST 5, 2015 among YIGO,
the Pledgors and the Target Companies (as defined below) (hereinafter, the "CALL
OPTION AGREEMENT"), the Pledgors shall transfer part or all of the equity
interest of the Target Companies to YIGO and/or any other entity or individual
designated by YIGO at the request of the YIGO.

 

(4) Pursuant to the Shareholders' Voting Right Proxy Agreement dated as of
AUGUST 5,2015 among YIGO, the Target Company and the Pledgors (hereinafter, the
"PROXY AGREEMENT"), Pledgors have already irrevocably entrusted the personnel
designated by YIGO then with full power to exercise on their behalf all of their
shareholders' voting rights in respect of the relevant Target Companies.

 

(5) Pursuant to the Exclusive Service Agreement dated as of AUGUST 5,2015 among
YIGO and the Target Companies (hereinafter, the "SERVICE AGREEMENT"), the Target
Companies have already engaged YIGO exclusively to provide them with relevant
management and consultation and other services, for which the Target Companies
will respectively pay YIGO services accordingly.

 



 2 

 

 

(6) As security for performance by the Pledgors of the Contract Obligations (as
defined below) and repayment of the Guaranteed Liabilities (as defined below),
the Pledgors agree to pledge all of their Target Company Equity to the Pledgee
and grant the Pledgee the right to request for repayment in first priority and
the Target Companies agree such equity pledge arrangement.

 

THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:

 

ARTICLE 1 - DEFINITION

 

1.1 Except as otherwise construed in the context, the following terms in this
Agreement shall be interpreted to have the following meanings:

 

"CONTRACT OBLIGATIONS" shall mean all contractual obligations of a Pledgor under
the Call Option Agreement and Proxy Agreement; all contractual obligations of a
Target Company under the Exclusive Service Agreement, Call Option Agreement,
Proxy Agreement; and all contractual obligations of a Pledgor under this
Agreement.

 

"TARGET COMPANY" shall mean, to Wenbin Yang ,Ping Li and to YUZHI, any and all
of the companies listed in Appendix I.

 

"GUARANTEED LIABILITIES" shall mean all direct, indirect and consequential
losses and losses of foreseeable profits suffered by Pledgee due to any
Breaching Event (as defined below) a Pledgor and/or a Target Company, and all
fees incurred by Pledgee for the enforcement of the Contractual Obligations of a
Pledgor and/or a Target Company.

 

"TRANSACTION AGREEMENTS" shall mean the Call Option Agreement and the Proxy
Agreement in respect of a Pledgor; the Exclusive Service Agreement, and Proxy
Agreement in respect of a Target Company.

 

"BREACHING EVENT" shall mean any breach by either Pledgor of its Contract
Obligations under the Proxy Agreement, Call Option Agreement or this Agreement;
any breach by a Target Company of its Contract Obligations under the Service
Agreement, Call Option Agreement and/or Proxy Agreement.

 

"PLEDGED PROPERTY" shall mean (1) in respect of Wenbin Yang, Ping Li, all of the
equity interests in YUZHI which are legally owned by them as of the effective
date hereof and is to be pledges by them to the Pledgee according to provisions
hereof as the security for the performance by them and YUZHI of their
Contractual Obligations, and the increased capital contribution and equity
interest described in Articles 2.6 and 2.7 hereof; (2) in respect of YUZHI, all
of the equity interest in the Target Companies which is legally owned by it as
of the effective date hereof and is to be pledged to the Pledgee by it according
to provisions hereof as the security for the performance of the Contractual
Obligations by it and the Target Companies (for details of such equity interest,
see Appendix I), and the increased capital contribution and equity interest
described in Articles 2.6 and 2.7 hereof.

 



 3 

 

 

"PRC LAW" shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the People's Republic of China.

 

1.2 The references to any PRC Law here in shall be deemed:

 

(1) to include the references to the amendments, changes, supplements and
reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and

 

(2) to include the references to other decisions, notices or regulations enacted
in accordance therewith or effective as a result thereof.

 

1.3 Except as otherwise stated in the context herein, all references to an
Article, clause, item or paragraph shall refer to the relevant part of this
Agreement.

 

ARTICLE 2 - EQUITY PLEDGE

 

2.1 Each Pledgor hereby agrees to pledge the Pledged Property, which it legally
owns and has the right to dispose of, to Pledgee according to the provisions
hereof as the security for the performance of the Contract Obligations and the
repayment of the Guaranteed Liabilities. Each Target Company hereby agrees that
the Pledgors legally holding equity interest in it to pledge the Pledged
Property to the Pledgee according to the provisions hereof.

 

2.2 Each Pledgor hereby undertakes that it will be responsible for, recording
the arrangement of the equity pledge hereunder (hereinafter, the "EQUITY
PLEDGE") on the shareholder register of each Target Company on the date hereof,
and will do its best endeavor to make registration with registration authorities
of industry and commerce of each Target Company. Each Target Company
respectively undertakes that it will do its best to cooperate with the Pledgors
to complete the registration with authorities of industry and commerce under
this Article.

 

2.3 During the valid term of this Agreement, except for the willful misconduct
or gross negligence of Pledgee which has direct cause and effect relationship
the reduction in value of the Pledged Property, Pledgee shall not be liable in
any way to, nor shall Pledgors have any right to claim in any way or propose any
demands on Pledgee, in respect of the said reduction in value of the Pledged
Property.

 



 4 

 

 

2.4 To the extent not violating provision of Article 2.3 above, in case of any
possibility of obvious reduction in value of the Pledged Property which is
sufficient to jeopardize Pledgee's rights, Pledgee may at any time auction or
sell off the Pledged Property on behalf of Pledgors, and discuss with Pledgors
to use the proceeds from such auction or sale-off as pre-repayment of the
Guaranteed Liabilities, or may submit such proceeds to the local notary
institution where Pledgee are domiciled (any fees incurred in relation thereto
shall be borne by Pledgors).

 

2.5 YIGO as Pledgee shall be deemed to have created the encumbrance of first
order in priority on the Pledged Property, and in case of any Breaching Event,
Pledgee shall have the right to dispose of the Pledged Property in the way set
out in Article 4 hereof.

 

2.6 Only upon prior consent by Pledgee shall Pledgors be able to increase their
capital contribution to any or all of the Target Companies. Further capital
contribution made by Pledgor (s) in the Target Company shall also be part of the
Pledged Property.

 

2.7 Only upon prior consent by Pledgee shall Pledgors be able to receive
dividends or share profits from the Pledged Property. The dividends or the
profits received by Pledgors from the Pledged Property shall be deposited into
Pledgee's bank account designated by Pledgee respectively, to be under the
supervision of Pledgee and used as the Pledged Property to repay in priority the
Guaranteed Liabilities.

 

2.8 Wenbin Yang and Ping Li agree to bear joint liabilities respectively to
Pledgee upon occurrence of any Breaching Event on the part of YUZHI and Pledgee
shall have the right, upon occurrence of the Breaching Event, to dispose of any
Pledged Property of either of Pledgors in accordance with the provisions hereof.

 

ARTICLE 3 - RELEASE OF PLEDGE

 

In respect of equity interest of any Target Company, upon full and complete
performance by relevant Pledgors of all of their Contractual Obligations,
Pledgee shall, at the request of relevant Pledgors, release the pledge created
on such Target Company under this Agreement, and shall cooperate with relevant
Pledgors to go through the formalities to cancel the record of the Equity Pledge
in the shareholder register of the relevant Target Company, with the reasonable
fees incurred in connection with such release to be borne by Pledgee with the
same proportion.

 



 5 

 

 

ARTICLE 4 - DISPOSAL OF THE PLEDGED PROPERTY

 

4.1 Pledgors, Target Companies and Pledgee hereby agree that, in case of any
Breaching Event, Pledgee shall have the right to exercise, upon giving written
notice to Pledgors, all of the remedial rights and powers enjoyable by them
under PRC Law, including but not limited to being repayment in priority with
proceeds from auctions or sale-offs of the Pledged Property. Pledgee shall not
be liable for any loss as the result of their reasonable exercise of such rights
and powers.

 

4.2 Pledgee shall have the right to designate in writing its legal counsel or
other agents to exercise on their respective behalf any and all rights and
powers set out above, and neither Pledgors nor Target Companies shall not oppose
thereto.

 

4.3 The reasonable costs incurred by Pledgee in connection with their exercise
of any and all rights and powers set out above shall be borne by Pledgors, and
Pledgee shall have the right to deduct the costs actually incurred from the
proceeds that they acquire from the exercise of the rights and powers.

 

4.4 The proceeds that Pledgee acquire from the exercise of their respective
rights and powers shall be used in the priority order as follows:

 

- First, to pay any cost incurred in connection with the disposal of the Pledged
Property and the exercise by Pledgee of their respective rights and powers
(including remuneration paid to their respective legal counsels and agents);

 

- Second, to pay any taxes and levies payable for the disposal of the Pledged
Property; and

 

- Third, to repay Pledgee for the Guaranteed Liabilities.

 

In case of any balance after payment of the above amounts, Pledgee shall return
the same to Pledgors or other persons entitled thereto according to the relevant
laws and rules or submit the same to the local notary institution where Pledgee
are domiciled (any fees incurred in relation thereto shall be borne by
Pledgors).

 

4.5 Pledgee shall have the option to exercise, simultaneously or in certain
sequence, any of the remedies at breaching that it is entitled to in respect of
the equity interest of any Target Company holding by any Pledgor; Pledgee shall
not be obliged to exercise other remedies at breaching before their exercise of
the right to the auctions or sale-offs of the Pledged Property hereunder.
Pledgors or Target Companies shall not oppose to whether Pledgee exercise any
part of the right to the pledge or the sequence of exercising the pledge
interest.

 



 6 

 

 

ARTICLE 5 - FEES AND COSTS

 

All costs actually incurred in connection with the establishment of the Equity
Pledge hereunder, including but not limited to stamp duties, any other taxes,
all legal fees, etc shall be borne by Pledgee with the same proportion.

 

ARTICLE 6 - CONTINUITY AND NO WAIVE

 

The Equity Pledge hereunder is a continuous guarantee, with its validity to
continue until the full performance of the Contractual Obligations or the full
repayment of the Guaranteed Liabilities. Neither exemption or grace period
granted by Pledgee to Pledgors in respect of their breach, nor delay by Pledgee
in exercising any of their rights under this Agreement shall affect the rights
of Pledgee under this Agreement, relevant PRC Law, the rights of Pledgee to
demand at anytime thereafter the strict performance of this Agreement by
Pledgors or the rights Pledgee may be entitled to due to subsequent breach by
Pledgors of the obligations under this Agreement.

 

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES BY PLEDGORS

 

Each of Pledgors hereby, in respect of itself and Target Company in which it
holds equity interest, represents and warrants to Pledgee as follows:

 

7.1 Each Individual Pledgor is a PRC citizen with full capacity of disposition
and has obtained due authorization to execute, deliver and perform this
Agreement and can independently be a subject of actions; YUZHI is a limited
liability corporation duly incorporated and validly existing under PRC Law, has
full right and authorization to execute and deliver this Agreement and other
documents relating to the transaction as stipulated in this Agreement and to be
executed by them. It also has full right and authorization to complete the
transaction stipulated in this Agreement.

 

7.2 Target Company is a limited liability corporation duly incorporated and
validly existing under PRC Law, it has independent status as a legal person; it
has full and independent legal status and capacity to execute, deliver and
perform this Agreement and can independently be a subject of actions. It has
full right and authorization to execute and deliver this Agreement and other
documents relating to the transaction as stipulated in this Agreement and to be
executed by them. It also has full right and authorization to complete the
transaction stipulated in this Agreement.

 

7.3 All reports, documents and information concerning Pledgors and all matters
as required by this Agreement which are provided by Pledgors to Pledgee before
this Agreement comes into effect are true, correct and effective in all material
aspects as of the execution hereof.

 

7.4 At the time of the effectiveness of this Agreement, Pledgors are the sole
legal owner of the Pledged Property, with no existing dispute whatever
concerning the ownership of the Pledged Property. Pledgors have the right to
dispose of the Pledged Property or any part thereof.

 



 7 

 

 

7.5 Except for the encumbrance set on the Pledged Property hereunder and the
rights set under the Transaction Agreements, there is no other encumbrance or
third party interest set on the Pledged Property.

 

7.6 The Pledged Property is capable of being pledged or transferred according to
the laws, and Pledgors have the full right and power to pledge the Pledged
Property to Pledgee according to this Agreement.

 

7.7 This Agreement constitutes the legal, valid and binding obligations on
Pledgors when it is duly executed by Pledgors.

 

7.8 Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder have already been handled or obtained,
and will be fully effective during the valid term of this Agreement.

 

7.9 The execution and performance by Pledgors of this Agreement are not in
violation of or conflict with any laws applicable to them, or any agreement to
which they are a party or which has binding effect on their assets, any court
judgment, any arbitration award, or any administration authority decision.

 

7.10 The pledge hereunder constitutes the encumbrance of first order in priority
on the Pledged Property.

 

7.11 All taxes and fees payable in connection with acquisition of the Pledged
Property have already been paid in full amount by Pledgors.

 

7.12 There is no pending or, to the knowledge of Pledgors, threatened
litigation, legal process or demand by any court or any arbitral tribunal
against Pledgors, or their property, or the Pledged Property, nor is there any
pending or, to the knowledge of Pledgors, threatened litigation, legal process
or demand by any government authority or any administration authority against
Pledgors, or their property, or the Pledged Property, which is of material or
detrimental effect on the economic status of Pledgors or their capability to
perform the obligations hereunder and the Guaranteed Liabilities.

 

7.13 Pledgors hereby warrant to Pledgee that the above representations and
warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.

 



 8 

 

 

ARTICLE 8 - REPRESENTATIONS AND WARRANTIES

BY TARGET COMPANY

 

Each of Target Company hereby individually represents and warrants to Pledgee as
follows:

 

8.1 Target Company is a limited liability corporation duly incorporated and
validly existing under PRC Law, with full capacity of disposition and has
obtained due authorization to execute, deliver and perform this Agreement and
can independently be a subject of actions.

 

8.2 All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by Target Company to
Pledgee before this Agreement comes into effect are true, correct and effective
in all material aspects as of the execution hereof.

 

8.3 All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by Target Company to
Pledgee after this Agreement comes into effect are true, correct and effective
in all material aspects upon provision.

 

8.4 This Agreement constitutes the legal, valid and binding obligations on
Target Company when it is duly executed by Target Company.

 

8.5 It has full right and authorization to execute and deliver this Agreement
and other documents relating to the transaction as stipulated in this Agreement
and to be executed by them. It also has full right and authorization to complete
the transaction stipulated in this Agreement.

 

8.6 There is no pending or, to the knowledge of Target Company, threatened
litigation, legal process or demand by any court or any arbitral tribunal
against Target Company, or their property (including but are not limited to the
Pledged Property), nor is there any pending or, to the knowledge of Target
Company, threatened litigation, legal process or demand by any government
authority or any administration authority against Target Company, or their
property (including but are not limited to the Pledged Property), which is of
material or detrimental effect on the economic status of Target Company or their
capability to perform the obligations hereunder and the Guaranteed Liabilities.

 

8.7 Each of Target Company hereby agree to bear joint responsibilities to
Pledgee in respect of the representations and Warranties made by its relevant
Pledgor according to Article 7.5, Article 7.6, Article 7.7, Article 7.9 and
Article 7.11 hereof.

 

8.8 Target Company hereby warrant to Pledgee that the above representations and
warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.

 



 9 

 

 

ARTICLE 9 - UNDERTAKINGS BY PLEDGORS

 

Each of Pledgors hereby individually undertakes to Pledgee in respect of it and
Its Target Company of which it holds equity as follows:

 

9.1 Without the prior written consent by Pledgee, Pledgors shall not establish
or permit to establish any new pledge or any other encumbrance on the Pledged
Property.

 

9.2 Without first giving written notice to Pledgee and having Pledgee's prior
written consent, Pledgors shall not transfer the Pledged Property, and any
attempt by Pledgors to transfer the Pledged Property shall be null and void. The
proceeds from transfer of the Pledged Property by Pledgors shall be used to
repay to Pledgee in advance the Guaranteed Liabilities or submit the same to the
third party agreed with Pledgee.

 

9.3 In case of any litigation, arbitration or other demand which may affect
detrimentally the interest of Pledgors or Pledgee under the Transaction
Agreements and hereunder or the Pledged Property, Pledgors undertake to notify
Pledgee thereof in writing as soon as possible and promptly and shall take, at
the reasonable request of Pledgee, all necessary measures to ensure the pledge
interest of Pledgee in the Pledged Property.

 

9.4 Pledgors shall not carry on or permit any act or action which may affect
detrimentally the interest of Pledgee under the Transaction Agreements and
hereunder or the Pledged Property.

 

9.5 Pledgors guarantee that they shall, at the reasonable request of Pledgee,
take all necessary measures and execute all necessary documents (including but
not limited to supplementary agreement hereof) in respect of ensuring the pledge
interest of Pledgee in the Pledged Property and the exercise and realization of
the rights thereof.

 

9.6 In case of assignment of any Pledged Property as the result of the exercise
of the right to the pledge hereunder, Pledgors guarantee that they will take all
necessary measures to realize such assignment.

 

9.7 Wenbin Yang and Ping Li undertake individually to bear joint
responsibilities with the other party if the performance of the Article 9
thereof of the other Party refers to YUZHI; Wenbin Yang, Ping Li and YUZHI
undertake individually to bear joint responsibilities with the other party if
the performance of Article 9 thereof of the other party refers to any Target
Company listed in the Appendix I to this Agreement.

 



 10 

 

 

ARTICLE 10 - UNDERTAKINGS BY TARGET COMPANY

 

10.1 Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder will be cooperated to handle or obtain by
Target Company to their best and will be ensured to remain full effective during
the valid term of this Agreement.

 

10.2 Without the prior written consent by Pledgee, Target Company shall not
cooperate to establish or permit to establish any new pledge or any other
encumbrance on the Pledged Property.

 

10.3 Without having Pledgee's prior written consent, Target Company shall not
cooperate to transfer or permit to transfer the Pledged Property.

 

10.4 In case of any litigation, arbitration or other demand which may affect
detrimentally the interest of Target Company or Pledgee under the Transaction
Agreements and hereunder or the equity of Target Company as the Pledged
Property, Target Company undertake to notify Pledgee thereof in writing as soon
as possible and promptly and shall take, at the reasonable request of Pledgee,
all necessary measures to ensure the pledge interest of Pledgee in the Pledged
Property.

 

10.5 Target Company shall not carry on or permit any act or action which may
affect detrimentally the interest of Pledgee under the Transaction Agreements
and hereunder or the Pledged Property.

 

10.6 Target Company shall provide Pledgee with the financial statement of the
last calendar season within the first month of each calendar season, including
but are not limited to the balance sheet, the income statement and the statement
of cash flow.

 

10.7 Target Company guarantee that they shall, at the reasonable request of
Pledgee, take all necessary measures and execute all necessary documents
(including but not limited to supplementary agreement hereof) in respect of
ensuring the pledge interest of Pledgee in the Pledged Property and the exercise
and realization of the rights thereof.

 

10.8 In case of assignment of any Pledged Property as the result of the exercise
of the right to the pledge hereunder, Target Company guarantee that they will
take all necessary measures to realize such assignment.

 



 11 

 

 

ARTICLE 11 - ENCUMBRANCE OF FIRST ORDER IN PRIORITY

 

11.1 YIGO has the encumbrance of first order in priority on any and all Pledged
Property. Pursuant to the stipulations of the Transaction Agreement, any
Breaching Event under any Transaction Agreement shall result in the occurrence
of Breaching Event under other Transaction Agreement, YIGO shall claim the
pledge interest hereunder to Pledgor relevant to the Breaching Event, and be
repaid in priority in the proportion of their respective security amount from
the proceeds obtained according to the disposal of Pledged Property stipulated
in Article 4 hereof.

 

ARTICLE 12 - CHANGE OF CIRCUMSTANCES

 

12 As supplement and subject to compliance with other terms of the Transaction
Agreements and this Agreement, in case that at any time the promulgation or
change of any PRC Law, regulations or rules, or change in interpretation or
application of such laws, regulations and rules, or the change of the relevant
registration procedures enables Pledgee to believe that it will be illegal or in
conflict with such laws, regulations or rules to further maintain the
effectiveness of this Agreement and/or dispose of the Pledged Property in the
way provided herein, Pledgors and Target Company shall, at the written direction
of Pledgee and in accordance with the reasonable request of Pledgee, promptly
take actions and/or execute any agreement or other document, in order to:

 

(1)  keep this Agreement remain in effect;

(2)  facilitate the disposal of the Pledged Property in the way provided herein;
and/or

(3)  maintain or realize the intention or the guarantee established hereunder.

 

ARTICLE 13 - EFFECTIVENESS AND TERM OF THIS AGREEMENT

 

13.1 This Agreement shall become effective upon the satisfaction of all of the
following conditions in respect of any Target Company and any Pledgor who holds
the equity of the Target Company:

 

(1) this Agreement is duly executed by Pledgors, the Target Company and the
Pledgors who pledge the equity of the Target Company; and

 

(2) the Equity Pledge hereunder has been legally recorded in the shareholders'
register of the Target Company.

 

Pledgors shall provide the registration certification of the Equity Pledge being
recorded in the shareholders' register as mentioned above to Pledgee in a way
satisfactory to Pledgee.

 

13.2 This Agreement shall have its valid term until the full performance of the
Contractual Obligations or the full repayment of the Guaranteed Liabilities.

 



 12 

 

 

ARTICLE 14 - NOTICE

 

14.1 Any notice, request, demand and other correspondences made as required by
or in accordance with this Agreement shall be made in writing and delivered to
the relevant Party.

 

14.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when it is transmitted if transmitted by facsimile or telex; it
shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.

 

ARTICLE 15 – MISCELLANEOUS

 

15.1 Pledgee may, upon notice to Pledgors but not necessarily with Pledgors'
consent, assign Pledgee's rights and/or obligations hereunder to any third
party; provided that Pledgors may not, without Pledgee's prior written consent,
assign Pledgors' rights, obligations and/or liabilities hereunder to any third
party. Successors or permitted assignees (if any) of Pledgors shall continue to
perform the obligations of Pledgors under this Agreement.

 

15.2 This Agreement shall be prepared in the Chinese language in four (4)
original copies, with each involved Party holding one (1).

 

15.3 The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to PRC Law.

 

15.4 Any disputes arising hereunder and in connection herewith shall be settled
through consultations among the Parties, and if the Parties cannot reach an
agreement regarding such disputes within thirty (30) days of their occurrence,
such disputes shall be submitted to China International Economic and Trade
Arbitration Commission for arbitration in Guangzhou in accordance with the
arbitration rules of such Commission, and the arbitration award shall be final
and binding on all Parties.

 

15.5 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.

 



 13 

 

 

15.6 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (hereinafter, the "PARTY'S
RIGHTS") shall not lead to a waiver of such rights, and the waiver of any single
or partial exercise of the Party's Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party's Rights.

 

15.7 The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.

 

15.8 Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.

 

15.9 This Agreement shall substitute any other documents on the same subject
executed by relevant Parties hereof once duly executed.

 

15.10 Any amendments or supplements to this Agreement shall be made in writing.
Except for assignment by Pledgee of its rights hereunder according to Article
15.1 of this Agreement, the amendments or supplements to this Agreement shall
take effect only when properly signed by the Parties to this
Agreement.Notwithstanding the preceding sentence, considering the rights and
obligations of Target Company and Pledgors are severable and independent, in
case the amendment or supplement is intended to have impact upon one Party of
the Target Company and part of the Pledgors who hold the equity interest, the
amendment or supplement requires the consent by the Target Company and the part
of the Pledgors only and it is not required to obtain the consent of other
Target Company and other Pledgors (to the extent the amendment or supplement
does not have impact upon such Pledgor).

 

15.11 This Agreement shall be binding on the legal successors of the Parties.

 

15.12 At the time of execution hereof, each of Pledgors shall sign respectively
a power of attorney (as set out in Appendix II hereto, hereinafter, the "POWER
OF ATTORNEY") to authorize any person designated by YIGO to sign on its behalf
according to this Agreement any and all legal documents necessary for the
exercise by Pledgee of YIGO's rights hereunder. Such Power of Attorney shall be
delivered to YIGO to keep in custody and, when necessary, YIGO may at any time
submit the Power of Attorney to the relevant government authority.

 

15.13 Notwithstanding any provision to the contrary in this Agreement, new
companies except the Target Company and its shareholders can be included as one
party of this Agreement by executing the Acknowledgement Letter in the form of
Appendix 3 to this Agreement. The new companies shall enjoy the same rights and
obligations as other Target Companies; the shareholders of the new companies
shall enjoy the same rights and obligations as other Pledgors hereunder.
Considering that the rights and obligations of the Target Company and relevant
Pledgors under the Agreement are severable and independent, the participation of
the new target companies and their shareholders will not affect the rights and
obligations of the original Target Company and relevant Pledgors, the
participation of the new target companies only requires confirmation of YIGO by
signature.Each of the Target Company hereby irrevocably and unconditionally
agree the participation of the new companies and their shareholders and further
confirm that shareholders of any new target companies can pledge their equity of
the new target companies to YIGO according to the stipulation of this Agreement
not necessarily with consent of the original Target Company or their relevant
Pledgors.

 

[The remainder of this page is left blank]

 



 14 

 

 

(EXECUTION PAGE)

 



IN WITNESS HEREOF, the Parties have caused this Exclusive Service Agreement to
be executed in Guangzhou as of the date first herein above mentioned.

  

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (Company chop)

 

Signature by:   /s/  [ex10i01.jpg]   Name:     Position: Authorized
Representative  

 

GUANGZHOU YUZHI MDT INFO TECH LTD (Company chop)

 

Signed by: /s/ Ping Li   Name:     Position: Authorized Representative  

 

SHENZHEN QIANHAI ZHUO ZUICHANG TIAN TECHNOLOGY CO., LTD. (Company chop)

 

Name:  [ex10i02.jpg]   Position: Authorized Representative  

 

GUANGZHOU ROUNGSHENG MDT INFO TECH LTD (Company chop)

  

Name:  [ex10i02.jpg]   Position: Authorized Representative  

 





 15 

 

 

APPENDIX I

 

BASIC INFORMATION OF OTHER TARGET COMPANY WHICH YUZHIHOLDS THE EQUITY

 

COMPANY
NAME  REGISTERED
ADDRESS  REGISTERED CAPITAL  LEGAL REPRESENTATIVE  EQUITY
STRUCTURE SHENZHEN QIANHAI ZHUO ZHICHANG TIAN TECHNOLOGY CO., LTD.  Room 201,
Block A, NO 1 Qianwan road QianHaiShen Port Cooperative District, Shenzhen  RMB
10,000,000  Zuyue Xiang  GUANGZHOU YUZHI MDT INFO TECH LTD 100% GUANGZHOU
RONGSHENG MDT INFO TECH LTD  Unit 1601, No 439, Dongfeng Road, Yuexiu District,
Guangzhou  RMB 1,000,000  Zuyue Xiang  SHENZHEN QIANHAI ZHUO ZHICHANG TIAN
TECHNOLOGY CO., LTD. 100%

 



 16 

 

 

APPENDIX II:

 

FORMAT OF THE POWER OF ATTORNEY

 

I/The company, ____________, hereby entrusts ____________, [with his/her
identity card number ____________,] to be my/the company's authorized trustee to
sign on my/the company's behalf all legal documents necessary or desirous for
Shenzhen YIGO Management & Consulting Co., Ltd. to exercise their rights under
the Equity Pledge Agreement between them, myself/our company and local
companies.

 

Signature:

Date:

 



 17 

 

 

APPENDIX III

 

ACKNOWLEDGEMENT LETTER

 

[-] (identity card number: ____________________)/[-]limited liability company
(registered address: _________________) (hereinafter, "PARTICIPATED PLEDGOR")
and [-]limited liability company (registered address: ____________________)
(hereinafter, "PARTICIPATED TARGET COMPANY") hereby agree to participate in
Equity Pledge Agreement dated on AUGUST 5,2015 between shenzhen YIGO Management
& Consultation Co., Ltd (hereinafter "YIGO"), and other relevant parties
(hereinafter, "EQUITY PLEDGE AGREEMENT") as an independent contract party.
Participated Pledgors and Participated Target Companies pledge the equity of the
Participated Target Companies which constitute [  ]% of the registered capital
of the Participated Target Companies to YIGO as the date of the Acknowledgement
Letter to secure the following contractual obligations:

 

This Acknowledgement Letter once executed by the Participated Pledgors and
Participated Target Company, Participated Pledgors and Participated Target
Companies shall make the same undertakings and warranties with those of Pledgors
and Target Companies under the Equity Pledge Agreement, agree to perform the
obligations of Pledgors and Target Company stipulated in the Equity Pledge
Agreement, and admit the rights and obligations of Parties under the Equity
Pledge Agreement.

 

[Name of Participated Pledgors]

(Company chop)

 

Signature by:

Name:

Position: Authorized Representative]

 

[Name of Participated Target Company]

(Company chop)

 

Signature by:

Name:

Position: Authorized Representative]

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN)CO., LTD (Company chop)

 

Signature by:

Name:

Position: Authorized Representative]

 

 

 

18



 

